Case 1:20-cv-05770-JMF Document 76-27 Filed 08/07/20 Page 1 of 3




                    Exhibit 27
          Case 1:20-cv-05770-JMF Document 76-27 Filed 08/07/20 Page 2 of 3




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


   STATE OF NEW YORK, et al.,

                             Plaintiffs,

                 v.                                      20 Civ. 5770 (JMF)

   DONALD J. TRUMP, in his official                      DECLARATION OF JAMES LANE
   capacity as President of the United
   States, et al.,

                             Defendants.

Pursuant to 28 U.S.C. § 1746(2), I, JAMES LANE, hereby declare as follows:

          1.     I am over the age of eighteen and have personal knowledge of all the facts stated
herein.
          2.     I am Virginia’s Superintendent of Public Instruction. In this capacity, I serve as the
Executive Officer of the Virginia Department of Education (“VDOE”) and the Secretary of the
Virginia Board of Education. Prior to my appointment as Virginia’s Chief School Officer, I served
as a Division Superintendent in Chesterfield County, Goochland County, and Middlesex County.
I was recognized as the 2017 Virginia Superintendent of the Year for my leadership in Goochland
County. I hold a Doctorate degree in Education from the University of Virginia, and Master’s and
Bachelor’s degrees in Teaching from the University of North Carolina at Chapel Hill. I have
personal knowledge of the matters set forth below or have knowledge of those matters based on
my review of information and records gathered by members of my staff.

          3.   The mission of the VDOE and the Superintendent of Public Instruction, in

cooperation with local school boards, is to increase student learning and academic achievement.

VDOE is the state administrative agency for Virginia’s public schools. VDOE’s mission is to

advance equitable and innovative learning in order to meet the VDOE vision to maximize the
potential of all learners.
        Case 1:20-cv-05770-JMF Document 76-27 Filed 08/07/20 Page 3 of 3




       4.   Federal and Virginia law requires Virginia public schools to provide all children,

regardless of national origin, immigration or citizenship status, with equal access to public

education at the elementary and secondary level.

       5.   The school divisions in Virginia (LEAs or local education agencies) use age-related

census data on a frequent basis to make decisions about school construction needs in their

communities. For instance, in partnership with the Weldon Cooper Center at the University of

Virginia, census data will drive school population estimates in the future. From these estimates,

communities may determine the size and location of future school construction projects.

Furthermore, these same school population estimates will help school divisions determine the

capacity of their schools, thus the data is often used to help determine school zoning boundaries

as well, thus it drives student placement in schools based on their residential location.

       6.   To my knowledge, other than data related to future home construction and building

permits, census data is the primary source for determining the number of students that will attend

a school division in the future.

       7.   Additionally, census data is often used to drive funding for certain federal programs.

A reduction in the number of students reported could lead to funding declines even though

federal law requires us to serve undocumented students.



I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


 Executed on this third day of August, 2020


                                                      ________________________________
                                                      JAMES LANE
                                                      Superintendent of Public Instruction
                                                      Virginia Department of Education



                                                  2
